AMENDMENT NO. 1 TO
LOAN AGREEMENT

THIS AMENDMENT NO. 1 TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of June 10, 2016 by and among Impac Mortgage Holdings, Inc., a Maryland
corporation (“Holdings”), Impac Mortgage Corp., a California corporation
(“IMC”), Impac Warehouse Lending, Inc., a California corporation (“IWLI”), and
Integrated Real Estate Service Corp., a Maryland corporation (“IRES”, and
together with Holdings, IMC and IWLI, collectively and individually, “Borrowers”
or “Borrower”), and Macquarie Alpine Inc., a Delaware corporation (the
“Lender”).  Capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed to such terms in the Indenture or the Loan Agreement
(as defined below).

RECITALS

WHEREAS, the Borrowers and the Lender entered into that certain Loan Agreement,
dated as of June 19, 2015 (the “Loan Agreement”);

WHEREAS, each of the Borrowers and the Lender desires to amend the Loan
Agreement as set forth below.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and intending to be legally bound, the parties to this Amendment
hereby agree as follows:

Section 1.01. Amendments to the Loan Agreement.

(a) Clause (a) of the definition of “Borrowing Base” is hereby amended and
restated as follows:

(a) 50% of the Warehouse Equity Amount as of such Determination Date; provided,
however, that the portion of the Borrowing Base attributable to this clause (a)
shall not be permitted to exceed $15,000,000 on any Determination Date;

(b) Clause (b) of the definition of “Borrowing Base” is hereby amended and
restated as follows:

(b) subject to the provisions of Section 4.1(d) hereof, 50% of the MSR Market
Value with respect to all MSRs as of such Determination Date; provided, however,
that the portion of the Borrowing Base attributable to MSRs not subject to an
Agency Acknowledgement on any Determination Date shall not be permitted to
exceed $5,000,000;

(c) Clause (f) of the definition of “Borrowing Base” is hereby amended and
restated as follows:



 

--------------------------------------------------------------------------------

 

 

(f) 95% of the amount of any cash Collateral on such Determination Date;
provided, however, that the portion of the Borrowing Base attributable to this
clause (f) shall not be permitted to exceed $15,000,000 for any Determination
Date;

(d) Clause (ii) of Section 2.1(a) is hereby amended and restated as follows:

(ii)Principal of the Term Loan, together with all accrued but unpaid interest,
shall be due and payable in full on June 16, 2017 (the “Maturity Date”) or upon
the earlier maturity hereof, whether by acceleration, payment or otherwise;
provided, however, that at Lender’s sole discretion, the Maturity Date may be
extended for successive additional six (6) month periods upon written request
from Borrowers delivered no fewer than 30 days prior to the expiration of the
then applicable Maturity Date (any new Maturity Date hereunder shall also be
referred to as the “Maturity Date”).  In no event shall the Maturity Date extend
beyond March 18, 2018;

(e) The first sentence of Clause (iv) of Section 2.1(a) is hereby amended and
restated as follows:

(iv)Borrowers may from time to time prepay all or a portion of the amounts
outstanding under the Term Loan without penalty or premium; provided, however,
that (a) with respect to any prepayments made on or prior to September 15, 2016,
(other than those made as a result of a Borrowing Base Deficiency), Borrowers
shall pay to Lender a prepayment premium in an amount equal to 1.0% of the
amount or principal so prepaid, and (b) with respect to any prepayments made
after September 15, 2016, but on or prior to December 15, 2016 (other than those
made as a result of a Borrowing Base Deficiency), Borrowers shall pay to Lender
a prepayment premium in an amount equal to 0.50% of the amount or principal so
prepaid.

(f) Section 11.3(c) is hereby amended and restated as follows:

(c)Except after the occurrence and during the continuation of an Event of
Default, Lender may not assign Lender’s rights and obligations hereunder and
under the other Loan Documents to a non-Affiliate without the prior written
approval of Borrowers, which consent may not be unreasonably withheld.

Section 2.01. Effectiveness of this Amendment No. 1.  This Amendment shall
become effective on the date hereof upon the Lender’s receipt of (i) executed
signature pages hereto from all parties hereto and (ii) a non-refundable
extension fee of $100,000, which fee shall be fully earned when paid.

Section 3.01. Limited Effect; Amendment Part of the Loan Agreement.  Except as
expressly changed by this Amendment, the Loan Agreement shall continue to be,
and shall remain, in full force and effect in accordance with its terms and the
execution of this Amendment by the parties shall not operate to otherwise change
any of their respective rights, powers or privileges under the Loan Agreement.
This Amendment shall form a part of the Loan Agreement for all purposes. 

2

 

--------------------------------------------------------------------------------

 

 

Section 4.01. Conflicts.  The parties hereto agree that in the event there is
any conflict between the terms of this Amendment, and the terms of the Loan
Agreement, the provisions of this Amendment shall control.

Section 5.01. Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be considered an original.

Section 6.01. Governing Law.  The internal law of the State of New York will
govern and be used to construe this Amendment.

Section 7.01. Separability. In case any one or more of the provisions contained
in this Amendment shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Amendment, but this Amendment
shall be construed as if such invalid or illegal or unenforceable provision had
never been contained herein or therein.

[Signature page follows.]

 



3

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment No. 1
as of the date first above set forth.

IMPAC MORTGAGE HOLDINGS, INC., as a Borrower

 

 

By:/S/ William Ashmore
Name: William Ashmore
Title: President

 

IMPAC MORTGAGE CORP., as a Borrower

 

 

By:/S/ William Ashmore
Name: William Ashmore
Title: President

 

IMPAC WAREHOUSE LENDING, INC., as a Borrower

 

 

By:/S/ William Ashmore
Name: William Ashmore
Title: President

 

INTEGRATED REAL ESTATE SERVICE CORP., as a Borrower

 

 

By:/S/ William Ashmore
Name: William Ashmore
Title: President

 

MACQUARIE ALPINE INC. , as Lender

 

 

By:/S/ Manuel Lastra
Name: Manuel Lastra CFA
Title: Senior Vice President

 

Signature Page to
Amendment No. 1

--------------------------------------------------------------------------------